DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with John Rogitz (Reg. 33,549) on 14 June 2021.
The application has been amended as follows: 

CLAIMS:
Please amend the claims as follows, with additions shown in bold underlining, and deletions shown in .


Claim 1:
An apparatus comprising: 
at least one array of light emitting pixel elements controllable to present light, the light forming demanded images; 
at least one light sensor in the array and configured to detect reflections of the light from an object  to generate an image of the object; and 
an e-ink substrate  on a first side of the array to present the image of the object generated by the at least one light sensor, 
such that when no demanded image light is being emitted by the array, the image of the object generated by the at least one light sensor and presented by the e-ink substrate is visible through the array.

Claim 8:
An apparatus comprising: 
at least one array of light emitting pixel elements controllable to present demanded images; and 
plural light sensors in the array and configured to detect light, wherein 
the pixel elements establish a screen pixel defining a first field of view (FOV), and at least a first light sensor defines a second FOV that is different than the first FOV, 

at least a first region of the array comprises sensors and a second region of the array does not include sensors such that a document placed on the first region can be scanned by the sensors in the first region and the document cannot be scanned when placed on the second region.

Claim 12:
An apparatus comprising:
at least one processor configured with instructions to:
control an array of pixel elements of a display to emit light, the light establishing at least one demanded image, and
based on  sensors in the array detecting reflections of the light from an object near or on the display, scan  the object  to generate an image of the object;
the apparatus further comprising an e-ink substrate  on a first side of the array;
present the image of the object on the e-ink substrate; and
deenergize the array such that when no demanded image light is being emitted by the array, the image of the object presented by the e-ink substrate is visible through the array.

---

Please cancel claims 16 – 20.

Claim Rejections - 35 USC § 112
3.	Prior rejection of indefinite claim language is hereby withdrawn.

Allowable Subject Matter
4.	Claims 1, 2, 4 – 13, 15 and 21 – 25 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The claimed invention is directed to an apparatus comprising at least one array of light emitting pixel elements controllable to present demanded images and sensing in the array configured to detect light.
i.	Regarding claim 1, the cited prior art fails to singularly or collective disclose the apparatus comprising: at least one array of light emitting pixel elements controllable to present light, the light forming demanded images; at least one light sensor in the array and configured to detect reflections of the light from an object to generate an image of the object; and an e-ink substrate on a first side of the array to present the image of the object generated by the at least one light sensor, such that when no demanded image light is being emitted by the array, the image of the object generated by the at least one light sensor and presented by the e-ink substrate is visible through the array.
Thus, claim 1 is allowed.
ii.	Claims 2, 4 – 7, 9 – 11, 21 – 25 depend from and inherit the limitations of claim 1.
Thus, claims 2, 4 – 7, 9 – 11, 21 – 25 are allowed.
iii.	Regarding claim 8, the cited prior art fails to singularly or collectively disclose the apparatus comprising: at least one array of light emitting pixel elements controllable to present demanded images; and plural light sensors in the array and configured to detect light, wherein 
Thus, claim 8 is allowed.
iv.	Regarding claim 12, the cited prior art fails to singularly or collective disclose the apparatus comprising: at least one processor configured with instructions to: control an array of pixel elements of a display to emit light, the light establishing at least one demanded image, and based on sensors in the array detecting reflections of the light from an object near or on the display, scan the object to generate an image of the object; the apparatus further comprising an e-ink substrate on a first side of the array; present the image of the object on the e-ink substrate; and deenergize the array such that when no demanded image light is being emitted by the array, the image of the object presented by the e-ink substrate is visible through the array.
Thus, claim 12 is allowed.
v.	Claims 13, 15 depend from and inherit the limitations of claim 12.
Thus, claims 13, 15 are allowed.
---
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure follows:
Ludwig (2012/0006978) provides a teaching (Figure 34) of an LED array used for sensing and backlight, in tandem with a liquid crystal display for visual display and vignetting;
Geiger et al. (2018/0149751) provides a teaching (Figure 7A) of emitters and detector with differing fields of view;
Paillet et al. (2011/0052011) provides a teaching (Figure 15B) of sensing integrated with display structure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aaron Midkiff whose telephone number is (571)270-5875.  The examiner can normally be reached on Monday - Friday, 8:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on (571)272-7764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/AM/

/AMR A AWAD/Supervisory Patent Examiner, Art Unit 2621